                  Case 3:19-mj-04344-MSB Document 1 Filed 10/04/19 PageID.1 Page 1 of 11
AO 106 (Rev. 04/10) Application for a Search Warrant



                                            UNITED STATES DISTRICT
                                                                             for the
                                                                 Southern District of Calif. nia

                      In the Matter of the Search of
                 (Briefly describe the property to be searched
                                                                                )
                                                                                )
                                                                                                                           __
                                                                                                    Ct.J::H K U(, L) 1S I i,IC I r,oUH r
                                                                                                 SOUT HERN 0ISl HIC I Or CAL\r-ORNIA
                                                                                                 BY          ____                          -
                                                                                                                                    ... GiPUTY
                                                                                                                                        -•


                  or identify the person by name and address)

  One SENWA phone, FP&F No. 2019250100042901,
                                                                                )
                                                                                )
                                                                                            Case No.
                                                                                                               '19NJ43 4.4
Line Item No. 004, HSI, 880 Front Street, San Diego, CA                         )
                                                                                )

                                                  APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A-1
located in the                       Southern         District of                   California               , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B

                  The basis for the search under Fed. R. Crim. P. 41 ( c) is (check one or more) :
                          ~ evidence of a crime;
                          0 contraband, fruits of crime, or other items illegally possessed;
                          0 property designed for use, intended for use, or used in committing a crime;
                          0 a person to be arrested or a person who is unlawfully restrained.

                  The search is related to a violation of:
                    Code Section                                                   Offense Description
                46 USC 70503                            PWID Controlled Substance On Board a Vessel
                8 USC 1324                              Alien Smuggling

  ..:/:f;;,,,
                  The application is based on these facts:
                See Attached Affidavit

                  ii' Continued on the attached sheet.
                  0                                                                                                  -----
                                                                                                                                        ) is requested




                                                                                                   HSI Special Agent Emanuel Ortega
                                                                                                            Printed name and title

Sworn to before me and signed in my presence.
                                                                                                 -= ' ~
Date :            {   0   ht /,c:,                                                                            Judge's signal e

City and state : San Diego, CA                                                                   Michael S . Berg, U.S . Magistrate Judge
                                                                                                            Printed name and title
              Case 3:19-mj-04344-MSB Document 1 Filed 10/04/19 PageID.2 Page 2 of 11
;


                                                                                                  ~ J~<
                                                                                                  i(o
                                                 AFFIDAVIT
     1
                 I, Emanuel Ortega, being duly sworn, hereby state as follows:
     2
                                              INTRODUCTION
     3
                 1.    I submit this affidavit in support of an application for warrants to search the
     4
           following electronic devices (collectively referred to herein at the Target Devices), and
     5
           seize evidence of crimes, specifically violations of Title 46, United States Code, Section
     6
           70503 and Title 8, United States Code, Section 1324, as further described in Attachment
     7
     8 11B:
                       a. One SENWA phone with Fines, Penalties and Forfeiture ("FP&F") No.
     9
                           2019250100042901, Line Item (LI) No. 004, as further described in
    10
    11
                           Attachment A-1 (hereinafter "Target Device 1");

    12                 b. One Apple iPhone with FP&F No. 2019250100042902, LI No. 001, as

    13                     further described in Attachment A-2 (hereinafter "Target Device 2");

    14                 c. One Apple iPhone with FP&F No. 2019250100042903, LI 001, as further

    15                     described in Attachment A-3 (hereinafter "Target Device 3"); and

    16                 d. One Huawei phone with FP&F No. 2019250100042904, LI No. 001, as

    17                     further described in Attachment A-4 (hereinafter "Target Device 4").

    1811         2.      The requested warrants relate to the investigation and prosecution of Juan
    19 Antonio Castro-Osuna ("Defendant 1") and Sergio DIAZ-Hernandez ("Defendant 2") for
    20 importing approximately 322 kilograms (709.88 pounds) of marijuana from Mexico into
    21     the United States and bringing in six Chinese material witnesses. See US. v. DIAZ-
    22 Hernandez et al, Case No. 19-mj-03917 (S.D. Cal.) at ECF No. 1 (Complaint). The Target
    23 Devices are currently in the evidence vault located at 880 Front Street, Suite 3200, San
    24 Diego, CA 92101.

    25           3.    The information contained in this affidavit is based on my training,
    26 experience, investigation, and consultation with other members of law enforcement.
    27 Because this affidavit is made for the limited purpose of obtaining a search warrant for the

    28

                                                     1
            Case 3:19-mj-04344-MSB Document 1 Filed 10/04/19 PageID.3 Page 3 of 11



          Target Devices, it does not contain all the information known by me or other agents
 1
     11   regarding this investigation.
 2
 3
                                              BACKGROUND
                4.     I am a United States Border Patrol Agent-Intelligence officer (a "BPA-I")
 4
          within the United States Department of Homeland Security, Customs and Border
 5
          Protection, United States Border Patrol (the "USBP"). I have been employed by USBP
 6
          since June of 2009.
 7
                5.     I am currently assigned as a Task Force Officer with Homeland Security
 8
     11   Investigations Marine Task Force.
 9
                6.     I am a graduate of the United States Border Patrol Academy at the Federal
10
11 Law Enforcement Training Center in Artesia, New Mexico. I have received training in
12 investigating alien smuggling activity, identifying immigration violations, and enforcing
13 numerous immigration and customs laws within the United States. I am also cross
14 designated to conduct investigations of violations of Title 21 of the Unites States Code.
15              7.     I am currently assigned to conduct investigations of criminal violations

16 relating to alien and narcotics smuggling. I have participated in numerous alien smuggling-
l 7 related investigations, many of which involved the arrests of persons for alien smuggling

18 offenses. In those cases, I conduct interviews with the arrested persons and their associates.
19 Through theses interviews, I have gained a working knowledge and insight into the activities
20 and operations of alien smugglers.

21      8.   During the course of my employment with USBP, I have participated in a
22 number of investigations, including investigations that have resulted in criminal
23 prosecutions. Additionally, I have made arrests; drafted affidavits for search and seizure
24 warrants, arrest warrants, tracking warrants; prepared reports in state and federal
25 proceedings; and provided sworn statements in state and federal proceedings

26              9.     Based upon my training, experience, and consultations with law enforcement
27 II officers experienced in alien smuggling and narcotics trafficking investigations, and all the
28 II facts and opinions set forth in this affidavit, I know that cellular telephones (including their

                                                   2
             Case 3:19-mj-04344-MSB Document 1 Filed 10/04/19 PageID.4 Page 4 of 11



       SIM card(s)), such as the Target Devices here, can and often do contain electronic
 1
       evidence, including, for example, phone logs and contacts, voice and text communications,
 2
       and data, such as emails, text messages, chats and chat logs from various third-party
 3
       applications, photographs, audio files, videos, and location data. This information can be
 4
       stored within disks, memory cards, deleted data, remnant data, slack space, and temporary
 5
       or permanent files contained on or in the cellular telephone. Specifically, searches of
 6
       cellular telephones may yield evidence:
 7
 8              a.    tending to indicate efforts of alien smuggling, and/or import marijuana, or

 9                    some other federally controlled substance, from Mexico into the United

10                    States;

11              b.   tending to identify accounts, facilities, storage devices, and/or services-

12                    such as email addresses, IP addresses, and phone numbers-used to

13                    facilitate the smuggling of illegal aliens, and/or the importation of

14                    marijuana, or some other federally controlled substance, from Mexico into

15                   the United States;

16              C.   tending to identify co-conspirators, criminal associates, or others involved

17                    in alien smuggling, and/or the importation of marijuana, or some other

18                    federally controlled substance, from Mexico into the United States;

19              d.    tending to identify travel to or presence at locations involved in alien

20                    smuggling, and/or the importation of marijuana, or some other federally

21                    controlled substance, from Mexico into the United States, such as stash

22                    houses, load houses, or delivery points;

23              e.    tending to identify the user of, or persons with control over or access to,

24                    the Target Devices; and/or

25              f.    tending to place in context, identify the creator or recipient of, or establish

26                    the time of creation or receipt of communications, records, or data involved

27                    in the activities described above.

28   11 //



                                                      3
       Case 3:19-mj-04344-MSB Document 1 Filed 10/04/19 PageID.5 Page 5 of 11



 1                         FACTS SUPPORTING PROBABLE CAUSE

 2         10.   On September 12, 2019, at approximately 6:50 am, United States Coast Guard

 3 Cutter (USCGC) BLACKFIN encountered a vessel approximately ten (10) nautical miles
 4 west of Point Loma, San Diego, California. Shortly thereafter, USCG officers boarded the
 5 vessel to inspect carriage requirements. USCG officers encountered two males on the deck
 6 of the vessel, later identified as defendants Sergio DIAZ-Hernandez and Juan CASTRO-
 7 Osuna. Boarding officers identified DIAZ as the operator of the vessel at the time of
 8 boarding and CASTRO as the navigator and assistant.             Both defendants identified
 9 themselves as Mexican nationals. USCG officers observed six additional individuals in
1o the cabin. All six individuals identified themselves as Chinese nationals.
11         11.   Boarding officers then commenced a basic initial safety sweep of the interior
12 portion of the vessel and observed 30 bales containing a substance that tested positive for
13 marijuana. The total weight of the marijuana is 322 kilograms (709.88 lbs).
14         12.   All individuals and contraband were subsequently turned over to Homeland
15 Security Investigations (HSI) Agents for further processing.        The individuals, later
16 identified as Lin Yan, Peng Zhao, Rong Chen, Jin Qi Chen, Yong Li Xiaon, and Xue
17 Huazhong, were determined to be citizens of China seeking to enter the United States. All
18 of these individuals stated that they were without lawful documents to enter or reside in
19 the United States.

20         13.   Defendants DIAZ and CASTRO were determined to be citizens of Mexico.
21 II Both DIAZ and CASTRO stated that they were without lawful documents to enter or reside
22 in the United States.
23         14.   After being read his Miranda rights, DIAZ admitted to operating the vessel
24 II and stated that he was going to be paid $6,000 to smuggle the Chinese nationals into the
25 II United States. DIAZ stated that he knew it was illegal to smuggle the Chinese nationals.
26 II DIAZ denied knowledge of the marijuana onboard the vessel.
27         15.   After being read his Miranda rights, CASTRO admitted to navigating,
28 II operating and refueling the vessel. CASTRO stated to agents that he was unaware Chinese

                                               4
       Case 3:19-mj-04344-MSB Document 1 Filed 10/04/19 PageID.6 Page 6 of 11



     nationals and marijuana were being smuggled on the vessel and claimed that he was going
 1
     to pay $3,000 to be smuggled into the United States. However, CASTRO did state that at
 2
     some point on the trip he observed the female Chinese national on the deck of the vessel.
 3
 4 CASTRO stated that he threw the GPS device overboard before USCG boarding officers
   made contact. CASTRO stated DIAZ's mother in-law phone number was stored in his
 5
   phone (Target Device 1), and that DIAZ would borrow his phone during the boat trip.
 6
         16. DIAZ and CASTRO were arrested and charged with violations of Title 46
 7
   USC 70501, Possession with Intent to Distribute on Board of Vessel, and Title 8 USC
 8
   1324, Bringing in or Attempting to Bring in Certain Aliens, and scheduled to be transported
 9
10 to Metropolitan Correctional Center on September 13, 2019.
11
           17.   At the time of his arrest, CASTRO was in possession of Target Device 1. Jin

12 Qi Chen was in possession of Target Device 2. Xue Huaz Hong was in possession of
13 Target Device 3. Peng Zhao was in possession of Target Device 4.
14         18.   In light of the above facts, Defendants' statements, and my own experience

15 and training, there is probable cause to believe that Defendants were using the Target
16 Device 1 to communicate with others to further the smuggling of illegal aliens and/or the
17 importation of illicit narcotics into the United States, and the Material Witnesses were
18 using the Target Devices to coordinate with their smugglers.
19         19.   Further, in my training and experience, alien smugglers and narcotics

20 traffickers may be involved in the planning and coordination of an alien and/or drug
2 1 smuggling event in the days and weeks prior to an event. Co-conspirators are also often
22 unaware of a defendant's arrest and will continue to attempt to communicate with
23 defendants after their arrest to determine the whereabouts of the aliens and/or narcotics.
24 Based on my training and experience, it is also not unusual for individuals, such as
25 Defendant 1 and Defendant 2, to attempt to minimize the amount of time they were
26 involved in their smuggling activities, and for the individuals to be involved for weeks and
27 months longer than they claim. Further alien smugglers are often in touch with the aliens
28 being smuggled in the days and weeks leading up to the smuggling event. Accordingly, I

                                               5
       Case 3:19-mj-04344-MSB Document 1 Filed 10/04/19 PageID.7 Page 7 of 11




 1 llrequest permission to search the Target Devices for data beginning on August 14, 2019,
     up to and including September 14, 2019.
 2
 3
                                       METHODOLOGY
            20. It is not possible to determine, merely by knowing the cellular telephone's
 4
     make, model and serial number, the nature and types of services to which the devices are
 5
     subscribed and the nature of the data stored on the devices. Cellular devices today can be
 6
     simple cellular telephones and text message devices, can include cameras, can serve as
 7
 8 personal digital assistants and have functions such as calendars and full address books and
   can be mini-computers allowing for electronic mail services, web services and rudimentary
 9
10 word processing. An increasing number of cellular service providers now allow for their
11 subscribers to access their device over the internet and remotely destroy all of the data
12 contained on the device. For that reason, the device may only be powered in a secure
13 environment or, if possible, started in "flight mode" which disables access to the network.
14 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
15 equivalents and store information in volatile memory within the device or in memory cards
16 inserted into the device. Current technology provides some solutions for acquiring some of
17 the data stored in some cellular telephone models using forensic hardware and software.
18 Even if some of the stored information on the device may be acquired forensically, not all
19 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
20 data acquisition or that have potentially relevant data stored that is not subject to such
21   acquisition, the examiner must inspect the device manually and record the process and the
22 results using digital photography. This process is time and labor intensive and may take
23 weeks or longer.

24         21.   Fallowing the issuance of this warrant, I will collect the subject's cellular
25 telephones and subject it to analysis. All forensic analysis of the data contained within the
26 telephones and its memory cards will employ search protocols directed exclusively to the
27 identification and extraction of data within the scope of this warrant.

28

                                                 6
                Case 3:19-mj-04344-MSB Document 1 Filed 10/04/19 PageID.8 Page 8 of 11
'


                    22.    Based on the foregoing, identifying and extracting data subject to seizure
     1
              pursuant to this warrant may require a range of data analysis techniques, including manual
     2
              review, and, consequently, may take weeks or months. The personnel conducting the
     3
              identification and extraction of data will complete the analysis within ninety (90) days,
     4
              absent further application to this court.
     5
     6
                                                    CONCLUSION
                    23.    Based on the facts and information set forth above, there is probable cause to
     7
              believe that a search of the Target Devices will yield evidence of Defendant's violations of
     8
              Title 46, United States Code, Section 70503 and Title 8, United States Code, section 1324.
     9
              Accordingly, I request that the Court issue a warrant authorizing law enforcement to search
    10
              the items described in Attachment A-1, A-2, A-3, A-4 and seize the items listed in
    11
    12 Attachment Busing the above-described methodology.
    13
    14 II I swear the foregoing is true and correct to the best of my knowledge and belief.


                                                                          ~
    15
    16                                                    -c
    17                                                    Homeland Security Investigations
    18
                                                            'J er-
         11


    19 11 Subscribed and sworn to before me this                _,   day of October, 2019.

    20
    21

    22 ~ ~
          Hon. Michael S. Be g
    23 II United States Magistrate Judge
    24
    25
    26
    27
    28
         II                                                  7
  Case 3:19-mj-04344-MSB Document 1 Filed 10/04/19 PageID.9 Page 9 of 11



                                ATTACHMENT A-1


                          PROPERTY TO BE SEARCHED


The following property is to be searched:


      A SENWA phone
      Fines, Penalties and Forfeiture No. 2019250100042901, Line Item No. 004
      (the "Target Device 1")


The Target Device is currently in the possession of Homeland Security Investigations,
880 Front Street, Suite 3200, San Diego, CA 92101.
 Case 3:19-mj-04344-MSB Document 1 Filed 10/04/19 PageID.10 Page 10 of 11




                                   ATTACHMENT B


                                  ITEMS TO BE SEIZED


      Authorization to search the cellular telephones described in Attachment A-1, A-
2, A-3 , and A-4 includes the search of disks, memory cards, deleted data, remnant data,
slack space, and temporary or permanent files contained on or in the cellular telephones
for evidence described below. The seizure and search of the cellular telephones shall
follow the search methodology described in the affidavit submitted in support of the
warrant.


      The evidence to be seized from the cellular telephones will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for
the period of August 14, 2019, up to and including September 14, 2019:


      a.     tending to indicate efforts of alien smuggling, and/or import marijuana, or
             some other federally controlled substance, from Mexico into the United
             States;
      b.     tending to identify accounts, facilities, storage devices, and/or services-
             such as email addresses, IP addresses, and phone numbers-used to
             facilitate the smuggling of illegal aliens, and/or the importation of
             marijuana, or some other federally controlled substance, from Mexico into
             the United States;
      c.     tending to identify co-conspirators, criminal associates, or others involved
             in alien smuggling, and/or the importation of marijuana, or some other
             federally controlled substance, from Mexico into the United States;
 Case 3:19-mj-04344-MSB Document 1 Filed 10/04/19 PageID.11 Page 11 of 11



      d.     tending to identify travel to or presence at locations involved in alien
             smuggling, and/or the importation of marijuana, or some other federally
             controlled substance, from Mexico into the United States, such as stash
             houses, load houses, or delivery points;
      e.     tending to identify the user of, or persons with control over or access to,
             the Target Devices; and/or
      f.     tending to place in context, identify the creator or recipient of, or establish
             the time of creation or receipt of communications, records, or data involved
             in the activities described above;


which is evidence of violations of Title 46, United States Code, Section 70503 and Title
8, United States Code, Section 1324.
